Kussell, C. J.,
dissenting. I think that the court erred in dismissing ‘the petition upon general demurrer. The subject of statutory adoption and the provisions contained in § 3016 of the Civil Code of 1910 have nothing to do with the question involved in this case; for the petition which was dismissed does not predicate the action upon that section of the Code, nor allege that there ever was a statutory adoption. The ruling in Crawford v. Wilson, 139 Ga. 654 (supra), was based, as I think this case should be decided, upon equitable rights, and in that ease,, as in this, a statutory adoption was neither alleged nor proved. An equitable remedy was established whereby the course of conduct pursued by one who took an infant into his care,- custody, and control completely changed the life of this infant and received the benefits flowing to a parent, such as companionship, obedience, affection and filial service, thereby inducing in the child a reasonable belief that he or she had in fact been adopted- “virtually,” even if not in compliance with the provisions of § 3016 of the Code; and that such a child has equitable rights, growing out of the relationship created by the proposing adopter, which equity and good conscience will not permit to be destroyed. To.prove a virtual adoption I do not think it is always necessary to show that a contract of adoption (in the strict legal meaning of that term) had been made with *532one competent to contract or with one authorized to contract in behalf of the infant child. It seems to me that under the principle announced in the decision just cited the right to have a virtual adoption decreed in her favor could be enforced even in behalf of a nameless waif, provided it was clearly proved that the decedent had virtually adopted the child. The virtual adoption does not rest entirely upon a contract. It rests as much upon clear proof of the intention and conduct of the virtual foster parent and the conduct-of the child in the relationship in which she has been induced to believe she sustains towards the adopter. The essentials required to constitute a virtual adoption are entirely independent of and foreign to the legal requirements as to statutory adoption as contained in § 3016 of the Civil Code; and I construe the word “adoption,” as contained in the petition (and to which reference is made in the opinion of the majority), to refer only to virtual adoption. The word “adopt,” in a petition attempting to set up a legal adoption, might be demurrable as the mere conclusion of the pleader, in the absence of a statement of facts necessary to constitute an adoption at law; but in my opinion, sufficient facts were stated in the present petition to permit the use of the word “adopt” when considered as referring only to the establishment in equity of a virtual adoption in order to obtain an injunction to protect the rights of one who claims to have been virtually adopted until an adjudication as to that branch of the case.
Nothing decided by this court in Bell v. Elrod, 150 Ga. 709 (105 S. E. 241), is in conflict with my view of this case. It was properly held in that case that the petition was subject to general demurrer, because it was a suit to enforce an oral promise on the part of the decedent that he would adopt his illegitimate daughter. The question there thus presented is entirely different from the issue in this case, where facts are alleged which, though not disclosing a promise to legally adopt in accordance with § 3016 of the Civil Code, show that the decedent did virtually adopt the plaintiff as a matter of fact, thus changing the entire course of her life and receiving from her all the care and affection that a child could have rendered, and that obedience and respect which is a parent’s due. The principle of this case is the same, in my opinion, as that which controlled in Lansdell v. Lansdell, 144 Ga. 571, 573 (87 S. E. 782), where this court held “that the facts alleged gave to the child such an *533equitable status and such equitable rights as she could enforce in a court having equitable jurisdiction.”
If “virtual adoption” cannot be established except upon proof of a contract between the would-be adopter and some other person having the right to contract in behalf of the infant, then no matter how perfect a case might be made of such acts as evidence a virtual adoption by the establishment and continuance for no matter how long a time of a perfect relationship of parent and child, and no matter how great the service that might have been performed by an infant that never knew otherwise than that the ostensible parent was her parent in truth and in fact, — a virtual adoption could never be established if the would-be adopter neglected to pursue the plan of statutory adoption provided in § 3016 of the Code. One could never adopt a waif whose natural guardian or nearest of kin were not known, except by the statutory method; and the ignorance of such an one would in some cases defeat the most dearly cherished purpose of his lifetime. In Crawford v. Wilson, supra, a contract was not required, and the court defined a virtual adoption as follows: “A parol obligation by a person to adopt the child of another as his own, accompanied by a virtual though not a statutory adoption, and acted upon by all parties concerned for many years and during the obligor’s life, may be enforced in equity upon the death of the obligor, by decreeing the child entitled as a child to the property of the obligor, undisposed of by the will.” The principles upon which the decision in the Crawford case is based, were illustrated by Mr. Justice Evans as follows: “as, when a gentleman of wealth enters into an agreement with a poor man that the former will take the child of the latter, bring him up in affluence, and leave him certain property, and there is part performance, the child is entitled to have the agreement carried out, fhis right,’ says the author [Mr. Waterman], ‘being derived, not from the contract itself, but from what has been done under it, and the wrong he will otherwise sustain.’” Proceeding, Mr. Justice Evans said: “Where one takes an infant into his home upon a promise to adopt such as his own child, and the child performs all the duties growing out of the substituted relationship of parent and- child, rendering years of service, companionship, and obedience to the foster parent, upon the faith that *534such foster parent stands in loco parentis, and that upon his death the child will sustain the legal relationship to his estate of a natural child, there is equitable reason that the child may appeal to a court of equity to consummate, so far as may be possible, the foster parent’s omission of duty in the matter of formal adoption. . . Therefore, when we consider that this action is not to recover for services under her mother’s contract, but is grounded on what was done under it, the changed domestic relation which was contemplated to be accomplished by the contract, and the personal rights which would accrue to petitioner from the act of adoption by operation of law, we see no reason why it cannot be maintained by petitioner in her own name.”
So if we construe the word “adopt” as a promise on the part of the decedent in this case that he would formally adopt the plaintiff in the manner provided by law, and even if the promise was made only to the child or in her hearing, and yet nevertheless, by reason of this promise, the domestic relation was changed as indicated by Mr. Justice Evans, the controlling reason inducing the decision in the Crawford case still remains and inheres in the case at bar. “The suit is in equity; and the changed domestic relation between the foster parent and foster child, together with the right of inheritance under the law, as a result of the changed parental relation, if formal adoption had been consummated under the contract, serves to bring this case within the exception recognized in Sheppard v. Bridges [137 Ga. 615 (74 S. E. 245)], supra.” The word “obligation,” in the definition which we have just quoted above, is by no means" synonymous with the word “contract.” An obligation may render a party morally or equitably subject to perform a certain act. Worth v. Daniel, 1 Ga. App. 15 (57 S. E. 898). A contract -is an agreement between two or more parties as to the doing or not doing of a certain specified act, and there must be parties able to contract, willing to contract, a subject-matter, and the meeting of the minds of the parties at the same time and in the same sense. The petition says .that he promised to adopt this child. It is inferable that the promise was made, to her. It is inferable that numerous witnesses heard the promise. If more definite information had been desired by the defendant as to whom the promise was made, this could have been reached by *535special demurrer; but the lack of full information as to this particular feature of the case did not, in my opinion, authorize the sustaining of a general demurrer and the dismissal of the action as a whole.
I think the trial judge erred in sustaining the demurrer and dismissing the petition, and that his judgment should be reversed.